Exhibit 10.2 PURCHASE AGREEMENT Between HANCOCK FABRICS, INC., a Delaware corporation, as Seller, and F9 Properties, LLC as Buyer PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 4th day of June, 2015 (the “Effective Date”), between HANCOCK FABRICS, INC., a Delaware corporation (“Seller”), and F9 Properties, LLC, a New Hampshire Limited Liability Company (“Buyer”), jointly the “Parties” and, occasionally, each of the Parties is hereinafter referred to individually as a “Party.” FACTUAL CONTEXT A.Seller is the owner of that certain 64.50 acre parcel of land and the improvements thereon, including a building containing approximately 742,372 square feet situated in the County of Lee, State of Mississippi, described in ExhibitA attached hereto and incorporated herein, which land and improvements are also known as One Fashion Way, Baldwyn, Mississippi and are herein referred to as the “Property.” B.The Parties have agreed that, subject to certain conditions, Buyer shall purchase the Property and concurrently with such purchase shall lease the Property back to the Seller, and the Parties desire to hereby set forth their agreement with respect to that transaction and certain other matters. NOW THEREFORE, in consideration of the foregoing and the mutual covenants hereinafter contained, the Parties agree as follows: 1.
